                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 1 of 29 Page ID #:2686



                           1    RUSS, AUGUST & KABAT
                                Marc A. Fenster, SBN 181067
                           2    mfenster@raklaw.com
                                Ben Wang, SBN 228712
                           3    bwang@raklaw.com
                                Andrew D. Weiss, SBN 232974
                           4    aweiss@raklaw.com
                                12424 Wilshire Boulevard
                           5    Twelfth Floor
                                Los Angeles, California 90025
                           6    Telephone: (310) 826-7474
                                Facsimile: (310) 826-6991
                           7
                                Attorneys for Plaintiff
                           8    SPEX TECHNOLOGIES, INC.
                           9
                          10                                           UNITED STATES DISTRICT COURT

                          11                                        CENTRAL DISTRICT OF CALIFORNIA
RUSS, AUGUST & KABAT




                          12                                                      SOUTHERN DIVISION

                          13
                               SPEX TECHNOLOGIES, INC.,
                          14                                                              Case No. 8:16-CV-01799-JVS-AGR
                          15                                         Plaintiff,
                                                                                          PLAINTIFF SPEX TECHNOLOGIES,
                          16                                                              INC.’S MEMORANDUM OF POINTS
                                                        v.                                AND AUTHORITIES IN SUPPORT
                          17                                                              OF ITS MOTION FOR PARTIAL
                               WESTERN DIGITAL                                            SUMMARY JUDGMENT OF NO
                          18                                                              INVALIDITY
                               CORPORATION, WESTERN
                          19   DIGITAL TECHNOLOGIES, INC.,                                Hearing:
                               HGST, INC.,                                                Date: November 12, 2019
                          20                                                              Time: 1:30 p.m.
                                                                     Defendants.          Place: Courtroom 10C
                          21                                                              Judge: Hon. James V. Selna
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                190808 MEM P&A Partial MSJ No Invalidity.docx

                                PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                  OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 2 of 29 Page ID #:2687



                           1   SPEX TECHNOLOGIES, INC.,
                                                                                   Case No. 2:16-CV-07349-JVS-AGR
                           2                                         Plaintiff,
                           3
                                                        v.
                           4
                           5   APRICORN, INC.,

                           6                                         Defendant.
                           7
                               SPEX TECHNOLOGIES, INC.,
                           8                                                       Case No. 8:16-cv-01800-JVS-AGR
                                                                     Plaintiff,
                           9
                          10                            v.
                          11
                               TOSHIBA AMERICA
RUSS, AUGUST & KABAT




                          12   ELECTRONIC COMPONENTS,
                               INC., TOSHIBA AMERICA
                          13
                               INFORMATION SYSTEMS, INC.,
                          14   TOSHIBA AMERICA, INC.,
                               TOSHIBA CORPORATION,
                          15
                          16                                         Defendants.
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                190808 MEM P&A Partial MSJ No Invalidity.docx

                                PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                           OF ITS PARTIAL MOTION FOR SUMMARY JUDGMENT
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 3 of 29 Page ID #:2688
                                                      TABLE OF CONTENTS                                  PAGE
                           1    I.     STATEMENT OF THE ISSUES TO BE DECIDED ....................................1
                                II. INTRODUCTION ............................................................................................1
                           2
                                III.        LEGAL STANDARDS .................................................................................3
                           3
                                       A. Summary Judgment Standard .......................................................................3
                           4
                                       B. Invalidity Standard .......................................................................................4
                           5
                                IV.         THE PRIOR ART AT ISSUE IN THIS MOTION ....................................4
                           6    V. ARGUMENT ....................................................................................................8
                           7           A. SPEX Is Entitled To Partial Summary Judgment On Defendants’ Prior Art
                           8           Defenses Because They Cannot Show That The Prior Art Discloses the
                                       “Means For Mediating” Limitation In Each Of The Asserted Claims ...............8
                           9
                                               1. Defendants Cannot Meet Their Burden To Show That The Prior Art
                          10                   Discloses The “Means For Mediating” Limitation As Construed By The
                          11                   Court .............................................................................................................8
RUSS, AUGUST & KABAT




                                               2. Alternatively, SPEX Is Entitled To Partial Summary Judgment Of No
                          12
                                               Invalidity Because What Dr. Clark Labels The “Fortezza Card” and
                          13                   “Lynks Card” Are Actually Different Products or Versions, From Different
                          14                   Companies, From Different Times, That Are Constructed And Operated
                                               Differently, And Thus Are Not Single Prior Art References .....................15
                          15
                                       B. Defendants Cannot Show By Clear And Convincing Evidence That The
                          16           Asserted Claims Are Invalid Due to Derivation, Public Use Or On-Sale Bar..19
                          17           C. Defendants’ Written Description Argument Fails As A Matter Of Law ...21
                          18    VI.         CONCLUSION ............................................................................................22

                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                i
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                                PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                  OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 4 of 29 Page ID #:2689
                                                                                 TABLE OF AUTHORITIES                                     PAGE
                           1    Cases
                           2    Advanced Display Systems, Inc. v. Kent State University,
                                     212 F.3d 1272 (Fed. Cir. 2000) .......................................................................4
                           3
                                Anderson v. Liberty Lobby, Inc.,
                           4         477 U.S. 242 (1986) ....................................................................................3, 4
                           5    Ariad Pharm., Inc. v. Eli Lilly & Co.,
                                      598 F.3d 1336 (Fed. Cir. 2010) .....................................................................21
                           6
                                Celotex Corp. v. Catrett,
                           7          477 U.S. 317 (1986) ........................................................................................3
                           8    Cordis Corp. v. Boston Sci. Corp.,
                                      658 F.3d 1347 (Fed. Cir. 2011) .....................................................................11
                           9
                                Cumberland Pharm. Inc. v. Mylan Institutional LLC,
                          10        846 F.3d 1213 (Fed. Cir. 2017) ...............................................................20, 21
                          11    Davis v. Brouse McDowell, L.P.A.,
                                      596 F.3d 1355 (Fed. Cir. 2010) .....................................................................13
RUSS, AUGUST & KABAT




                          12
                                EveryScape, Inc. v. Adobe Sys., Inc.,
                          13         No. CIV.A. 10-11597-RGS, 2014 WL 4261406
                                     (D. Mass. Aug. 27, 2014) ..............................................................................13
                          14
                                Frank’s Casing Crew & Rental Tools, Inc. v. PMR Techs., Ltd.,
                          15         292 F.3d 1363 (Fed. Cir. 2002) .....................................................................11
                          16    Kennedy v. Allied Mut. Ins. Co.,
                                     952 F.2d 262 (9th Cir. 1991) .........................................................................13
                          17
                                KSR Int’l Co. v. Teleflex Inc.,
                          18         550 U.S. 398 (2007) ................................................................................18, 19
                          19    Kyocera Wireless Corp. v. Int’l Trade Comm’n,
                                     545 F.3d 1340 (Fed. Cir. 2008) ...............................................................16, 19
                          20
                                Liquid Dynamics Corp. v. Vaughan Co.,
                          21          449 F.3d 1209 (Fed. Cir. 2006) .....................................................................11
                          22    Microsoft Corp. v. Biscotti, Inc.,
                                     878 F.3d 1052 (Fed. Cir. 2017) .........................................................15, 16, 19
                          23
                                Microsoft Corp. v. i4i Ltd. Partnership,
                          24         131 S.Ct. 2238 (2011) .....................................................................................4
                          25    N. Telecom, Inc. v. Datapoint Corp.,
                                      908 F.2d 931 (Fed. Cir. 1990) .......................................................................22
                          26
                                Net MoneyIN, Inc. v. VeriSign, Inc.,
                          27         545 F.3d 1359 (Fed. Cir. 2008) ...............................................................16, 19
                          28
                                                                i
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                                PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                  OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 5 of 29 Page ID #:2690
                                                                                 TABLE OF AUTHORITIES                                           PAGE
                                Pfaff v. Wells Elecs., Inc.,
                           1           525 U.S. 55 (1998) ........................................................................................20
                           2    Studiengesellschaft Kohle, m.b.H. v. Dart Indus., Inc.,
                                      726 F.2d 724 (Fed. Cir. 1984) .................................................................15, 19
                           3
                                Statutes
                           4
                                35 U.S.C. § 102(a) .....................................................................................................4
                           5
                                35 U.S.C. § 102(b) ...................................................................................................20
                           6
                                35 U.S.C. § 103(a) .....................................................................................................4
                           7
                                35 U.S.C. § 112(a) ...................................................................................................21
                           8
                                35 U.S.C. § 282 .........................................................................................................4
                           9    Rules
                          10    FED. R. CIV. P. 56(a) ..................................................................................................3
                          11    FED. R. CIV. P. 56(c)(1)(A) ........................................................................................4
RUSS, AUGUST & KABAT




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                               ii
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                                PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                  OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 6 of 29 Page ID #:2691



                           1          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                       SPEX’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO
                           2
                                                           INVALIDITY
                           3
                           4    I.          STATEMENT OF THE ISSUES TO BE DECIDED
                           5                1.           Whether SPEX is entitled to partial summary judgment that Defendants
                           6    have not shown that the Asserted Claims are invalid under Sections 102 or 103 based
                           7    on prior art.
                           8                2.           Whether SPEX is entitled to partial summary judgment that Defendants
                           9    have not shown that the Asserted Claims are invalid due to derivation, public use, or
                          10    on-sale bar.
                          11                3.           Whether SPEX is entitled to partial summary judgment that Defendants
RUSS, AUGUST & KABAT




                          12    have not shown that the Asserted Claims are invalid for failure to comply with the
                          13    written description requirement.
                          14    II.         INTRODUCTION
                          15                Plaintiff SPEX Technologies, Inc. (“SPEX”) accuses Defendants Western
                          16    Digital Corporation, Western Digital Technologies, Inc., HGST, Inc. (collectively,
                          17    “WD”), Toshiba America Electronics Components Inc., Toshiba America
                          18    Information Systems, Inc., and Toshiba Corporation (collectively, “Toshiba”), and
                          19    Apricorn, Inc. (WD and Apricorn are referred to collectively as “Defendants”) of
                          20    infringing claims 1, 2, 11, and 12 (the “Asserted Claims”) of U.S. Patent No.
                          21    6,088,802 (the “‘802 patent”). SPEX is entitled to summary judgment as to the
                          22    majority of the invalidity defenses Defendants have asserted because Defendants
                          23    lack clear and convincing evidence to support their arguments.
                          24                First, Defendants cannot establish anticipation or obviousness based on prior
                          25    art. In order to establish invalidity based on the prior art, Defendants must show that
                          26    the prior art (or combinations thereof) disclose the “means for mediating” limitation
                          27    found in each of the Asserted Claims, which the Court construed to require both a
                          28    recited function, and a corresponding structure of “interface control device 910 (as
                                                                1
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                                PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                  OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 7 of 29 Page ID #:2692



                           1    shown in Fig. 9B).” Case No. 8:16-CV-01799, Dkt. No. 122 at 51. However,
                           2    Defendants’ joint invalidity expert, Dr. Clark, admitted that he did not apply the
                           3    Court’s claim construction in his analysis. He testified that he “didn’t need to” match
                           4    the prior art to Fig. 9B or its equivalents because it would be “improper” to do so
                           5    since Fig. 9B just shows “components from a particular embodiment,” he “didn’t do
                           6    a component-by-component comparison” with Fig. 9B or use Fig. 9B as “a bright-
                           7    line test,” and the “internals of the [allegedly corresponding structure in the prior art]
                           8    are irrelevant.” Weiss Decl.1 Ex. A at 191:22-195:18, 197:13-203:15, 230:11-232:8,
                           9    278:9-14, 307:10-25. Instead of determining whether any of the prior art disclosed
                          10    the corresponding structure of the Court’s claim construction, Dr. Clark merely
                          11    looked for a “traffic cop,” which he explained was simply an “identifiable element
RUSS, AUGUST & KABAT




                          12    that controls data flow” that could be implemented in “any number of ways ....”
                          13    Simply put, Dr. Clark inexplicably, and wrongly, ignored the Court’s claim
                          14    construction, and applied his own essentially structureless test that only required
                          15    something that mediated data flow. Because he did not apply the Court’s claim
                          16    construction, Dr. Clark’s testimony cannot support a finding of invalidity, and
                          17    Defendants do not have any other evidence to meet their burden of clear and
                          18    convincing evidence that the prior art discloses each element of the Asserted Claims.
                          19                   Apricorn also relies on another expert, Dr. Jones, to argue for invalidity based
                          20    on two prior art obviousness combinations: 1) Fortezza Specifications and so called
                          21    “Admitted Prior Art” (“APA”); and 2) USB 1.0 and APA. But, Dr. Jones flatly
                          22    admits that none of these prior art references disclose the “means for mediating”
                          23    limitation: “The means for mediating is also not taught by Fortezza alone.” Weiss
                          24    Decl. Ex. B at 65:22-23; see also id. at 17:15-21 (same for USB 1.0). And he
                          25    admitted that his asserted combination of prior art was also deficient: “So you agree
                          26    that your combination does not have the means for mediating, correct? [Dr. Jones]
                          27    1
                                 “Weiss Decl.” refers to the Declaration of Andrew D. Weiss in support of SPEX’s
                          28    motions for summary judgment, filed concurrently.
                                                                2
                                    190808 MEM P&A Partial MSJ No Invalidity.docx

                                PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                  OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 8 of 29 Page ID #:2693



                           1    Correct, as I stated in the previous paragraphs. That’s right.” Id. at 87:12-15 (as to
                           2    the Fortezza Specifications); see also id. at 17:22-18:3 (similar statement for USB
                           3    1.0). As a result, Defendants cannot meet their burden to show anticipation or
                           4    obviousness by clear and convincing evidence.
                           5                Second, Defendants’ derivation, public use, and on-sale bar defenses must
                           6    also fail because they are dependent on their argument that the “Fortezza card” prior
                           7    art anticipates the Asserted Claims. But because Defendants cannot make this
                           8    showing, SPEX is entitled to summary judgment as to Defendants’ derivation, public
                           9    use and on-sale bar arguments.
                          10                Finally, SPEX is entitled to summary judgment as to Defendants’ written
                          11    description defense because the argument advanced by Defendants and Dr. Clark is
RUSS, AUGUST & KABAT




                          12    contrary to the law. Dr. Clark opines that the written description requirement is not
                          13    satisfied because the patent-in-suit does not adequately describe the infringement.
                          14    But this is not the correct analysis, which only requires that the specification show
                          15    to one of ordinary skill in the art that the inventors were in possession of the
                          16    invention as claimed. Defendants’ written description argument must therefore fail.
                          17    III.        LEGAL STANDARDS
                          18                A.           Summary Judgment Standard
                          19                “The court shall grant summary judgment if the movant shows that there is no
                          20    genuine dispute as to any material fact and the movant is entitled to judgment as a
                          21    matter of law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322
                          22    (1986) (“Summary judgment is appropriate if the pleadings, depositions, answers to
                          23    interrogatories, and admissions on file, together with the affidavits, if any, show that
                          24    there is no genuine issue as to any material fact and the moving party is entitled to a
                          25    judgment as a matter of law.”). A fact is “material” only if it might affect the
                          26    outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                          27    Likewise, a dispute as to a material fact is “genuine” only if the evidence is such that
                          28    “a reasonable jury could return a verdict for the nonmoving party.” Id. The question
                                                                3
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                                PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                  OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 9 of 29 Page ID #:2694



                           1    is “whether a jury could reasonably find either that the [moving party] proved his
                           2    case by the quality and quantity of evidence required by the governing law or that
                           3    he did not.” Id. at 254. Accordingly, once the moving party establishes a prima
                           4    facie case, the burden shifts to the nonmoving party to set forth specific facts by
                           5    “citing to particular parts of materials in the record” showing that there is a genuine
                           6    issue for trial. FED. R. CIV. P. 56(c)(1)(A); see also Anderson, 477 U.S. at 250.
                           7                   B.           Invalidity Standard
                           8                   Patent claims are presumed valid. 35 U.S.C. § 282. A defendant must prove
                           9    invalidity by clear and convincing evidence. Microsoft Corp. v. i4i Ltd. Partnership,
                          10    131 S.Ct. 2238, 2242 (2011).
                          11                   Invalidity under 35 U.S.C. § 102(a)2 requires a showing that “the invention
RUSS, AUGUST & KABAT




                          12    was known or used by another in this county, or . . . described in a printed publication
                          13    in this or a foreign country, before the invention of the patent thereof.” Invalidity
                          14    for anticipation based on a printed publication “requires that the four corners of a
                          15    single, prior art document describe every element of the claimed invention, either
                          16    expressly or inherently, such that a person of ordinary skill in the art could practice
                          17    the invention without undue experimentation.” Advanced Display Systems, Inc. v.
                          18    Kent State University, 212 F.3d 1272, 1282 (Fed. Cir. 2000).
                          19                   Invalidity under 35 U.S.C. § 103(a) applies only “if the differences between
                          20    the subject matter sought to be patented and the prior art are such that the subject
                          21    matter as a whole would have been obvious at the time the invention was made to a
                          22    person having ordinary skill in the art.”
                          23    IV.            THE PRIOR ART AT ISSUE IN THIS MOTION
                          24                   In support of their invalidity arguments, Defendants served an expert report
                          25    from Dr. Clark, and Apricorn alone served an expert report from Dr. Jones. WD and
                          26    Toshiba rely on all of Dr. Clark’s opinions. Apricorn relies on Dr. Jones for his
                          27    2
                                 Because of the priority date of the patent-in-suit, this case is governed by the pre-
                          28    AIA versions of 35 U.S.C. §§ 102 and 103.
                                                                4
                                    190808 MEM P&A Partial MSJ No Invalidity.docx

                                PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                  OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 10 of 29 Page ID
                                                        #:2695


                        1    opinions of invalidity due to obviousness based on the Fortezza Specifications plus
                        2    “Admitted Prior Art” (“APA”) and USB 1.0 plus APA, but relies on Dr. Clark for
                        3    his non-Fortezza Card Products opinions, including the Lynks card, Patent Prior Art,
                        4    and Dr. Clark’s written description opinion. The prior art relied on by Dr. Clark and
                        5    Dr. Jones is summarized below.
                        6                   “Fortezza Card Products”: The Fortezza Card Products refer to a collection
                        7    of products that resulted from a government program in the first half of the 1990s.
                        8    Weiss Decl. Ex. L at 76:8-22. The Fortezza Card Products were designed to provide
                        9    encryption and authentication support for the government’s new electronic message
                       10    system called the “Defense Messaging System.” Id. The Fortezza Card Products
                       11    were designed to provide security for unclassified data. Weiss Decl. Ex. E at 181,
RUSS, AUGUST & KABAT




                       12    ¶4.3 The Fortezza Card Products refer to a variety of different Fortezza-branded
                       13    products and proposals. Dr. Clark improperly relies on a compilation of multiple
                       14    products and specifications as one reference. This Motion refers to the Fortezza
                       15    related art asserted by Dr. Clark as “Fortezza Card Product” prior art.
                       16                   “Fortezza Specifications”: The Fortezza documents include two documents
                       17    referred to as “Fortezza NSA” and “Fortezza Spyrus.” Weiss Decl. Ex. C at ¶¶107,
                       18    111. This Motion will refer to the Fortezza NSA and Fortezza Spyrus documents
                       19    together as the “Fortezza Specifications.” While Dr. Jones limits his opinions to the
                       20    Fortezza Specifications (in combination with APA), Dr. Clark’s Fortezza Card
                       21    Products include the Fortezza Specifications as well as documents about multiple
                       22    products and proposals.
                       23                   Lynks card: The reference referred to as the Lynks card by Dr. Clark is also
                       24    a compilation of products sold under the Lynks brand that were sold by SPEX’s
                       25
                       26
                             3
                       27     There was also a Fortezza-branded product called Fortezza Plus. It is a completely
                             different product, geared towards classified information. Weiss Decl. Ex. L at
                       28    84:13-24, 151:23-152:13, 157:16-157:25; Weiss Decl. Ex. M at 119:21-120:7.
                                                             5
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 11 of 29 Page ID
                                                        #:2696


                        1    sister company, Spyrus, Inc. Weiss Decl. Ex. R at 1. Only Dr. Clark renders an
                        2    opinion regarding the Lynks card.
                        3                   Patent Prior Art: Defendants identify three purported invalidating patent prior
                        4    art references: (1) Harari is U.S. Patent No. 5,887,145; (2) Guy is U.S. Patent No.
                        5    5,615,262; and (3) Levy is U.S. Patent No. 5,748,744. Only Dr. Clark renders an
                        6    opinion regarding the Patent Prior Art.
                        7                   USB 1.0: Apricorn alone, through Dr. Jones, asserts that the 1.0 version of
                        8    the USB specification in combination with APA render the Asserted Claims invalid.
                        9                   APA: Dr. Jones identifies APA as being Figures 1 and 2 of the patent-in-suit
                       10    as well as the related descriptions in the specification at 1:28-3:14. Weiss Decl. Ex.
                       11    E at 207 (citing Figures 1 and 2 of the ‘802, and the related text).4
RUSS, AUGUST & KABAT




                       12                   A chart summarizing the prior art at issue in this Motion, along with an
                       13    identification of the expert witness asserting it, is set forth below:
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                             4
                       25      At deposition, Dr. Jones attempted to expand his definition of APA to include other
                             portions of the specification. Weiss Decl. Ex. B at 12:23-14:22. Though not
                       26    disclosed in his expert report and therefore improper, Dr. Jones’ new opinions at
                       27    deposition do not affect this motion. Should Apricorn rely on Dr. Jones’ improper
                             opinions in opposing this Motion, SPEX reserves all of its rights including the right
                       28    to strike Dr. Jones’ new opinions.
                                                             6
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 12 of 29 Page ID
                                                        #:2697


                        1
                        2              Party          Reference                                  Grounds           Expert
                        3        Western Digital, Lynks card                                 102/103       Clark
                                 Toshiba, Apricorn
                        4                          Harari                                    102/103

                        5                                                  Guy               102/103
                        6                                                  Levy              102/103
                        7        Western                Digital, Fortezza              Card 102/103        Clark
                                 Toshiba                         Products
                        8
                        9        Apricorn                                  Fortezza           103          Jones
                                                                           Specifications and
                       10                                                  APA
                       11                                                  USB 1.0 in view of
RUSS, AUGUST & KABAT




                       12                                                  APA                103
                       13                   The Defendants used Harari as a primary reference during their inter partes
                       14    proceeding. Under a lesser standard of proof, the PTAB issued a Final Written
                       15    Decision finding that the Asserted Claims were not unpatentable under Harari (in
                       16    combination with references Dr. Clark did not opine on). Weiss Decl. Ex. D at 36-
                       17    38, 40-41 (finding, among other things, that Harari did not disclose the “means for
                       18    mediating” limitation).5 Concurrent with this Motion, SPEX is filing a motion for
                       19    summary judgment addressing the estoppel effects of the Final Written Decision on
                       20    the Defendants’ invalidity arguments.
                       21
                       22
                       23
                       24
                       25
                       26
                       27    5
                              The PTAB has also refused to institute two other inter partes review proceedings
                       28    as to the ‘802 patent. Weiss Decl. Ex. F at 19; Weiss Decl. Ex. G at 12.
                                                             7
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 13 of 29 Page ID
                                                        #:2698


                        1    V.          ARGUMENT
                        2                A.           SPEX Is Entitled To Partial Summary Judgment On
                                                      Defendants’ Prior Art Defenses Because They Cannot Show
                        3
                                                      That The Prior Art Discloses the “Means For Mediating”
                        4                             Limitation In Each Of The Asserted Claims
                        5                Defendants cannot establish invalidity by clear and convincing evidence
                        6    because they lack any evidence that the prior art discloses the “means for mediating”
                        7    limitation as construed by the Court. Dr. Clark testified repeatedly that he ignored
                        8    the Court’s claim construction in forming his opinions (Weiss Decl. Ex. A at 191:22-
                        9    195:18, 197:13-203:15, 230:11-232:8, 278:9-14, 307:10-25), and Dr. Jones admitted
                       10    that none of the prior art he relied on – the Fortezza Specifications, USB 1.0 and the
                       11    APA – disclose the “means for mediating” limitation (Weiss Decl. Ex. B at 65:22-
RUSS, AUGUST & KABAT




                       12    23).
                       13                                          1.         Defendants Cannot Meet Their Burden To Show
                       14                                                     That The Prior Art Discloses The “Means For
                                                                              Mediating” Limitation As Construed By The
                       15                                                     Court
                       16
                                         The Asserted Claims, which are all device claims, contain the limitation
                       17
                             “means for mediating communication of data between the host computing device
                       18
                             and the target means so that the communicated data must first pass through the
                       19
                             security means.” The Court construed this limitation as a means-plus-function claim
                       20
                             element with the following construction:
                       21
                                         Recited Function:                     mediating communication of data between the host
                       22
                             computer device and the target means so that the communicated data must first pass
                       23
                             through the security means
                       24
                                         Corresponding Structure: Interface control device 910 (as shown in Fig. 9B).
                       25
                             Figure 9B is reproduced below.
                       26
                       27
                       28
                                                             8
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 14 of 29 Page ID
                                                        #:2699


                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                                                                              a.   Dr. Jones Admits That The “Means For
                       14                                                          Mediating” Limitation Is Not Disclosed By
                                                                                   The Prior Art; And Dr. Clark Admits
                       15
                                                                                   That He Did Not Apply The Court’s Claim
                       16                                                          Construction
                       17                Defendants cannot show by clear and convincing evidence that the prior art
                       18    discloses a structure corresponding to interface control device 910 or its equivalent.
                       19    Accordingly, SPEX is entitled to summary judgment of no anticipation of the
                       20    Asserted Claims.
                       21                Dr. Jones (on behalf of Apricorn) admits that none of the prior art he relies on
                       22    – the Fortezza Specifications, USB 1.0, and the APA – disclose the “means for
                       23    mediating” limitation. Weiss Decl. Ex. E at 255, ¶63 (admitting that interface
                       24    control device 910 is not disclosed by the Fortezza card alone); 276, ¶127 (“this
                       25    limitation is obvious in view of Fortezza and APA”); 211, ¶117 (“The structure
                       26    ‘Interface Control Device (as shown in Fig. 9B)’…is not present”). At deposition,
                       27    Dr. Jones confirmed that he did not provide any opinion that the Asserted Claims
                       28
                                                             9
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 15 of 29 Page ID
                                                        #:2700


                        1    were anticipated. Weiss Decl. Ex. B at 12:6-15 (admitting that he has no anticipation
                        2    opinions), 20:6-13 (admitting that his obviousness combination are, in his opinion,
                        3    the strongest invalidity arguments), 65:14-23 (“The means for mediating is also not
                        4    taught by Fortezza alone.”), 68:17-21 (similar), 74:7-11 (similar), 74:23-75:7,
                        5    24:13-16 (USB 1.0 does not anticipate); 115:16-22 (USB 1.0 missing a number of
                        6    elements of the ‘802 patent claims), 116:2-6 (same).
                        7                Dr. Clark’s opinions fare no better. Ignoring the Court’s claim construction,
                        8    Dr. Clark, on behalf of Defendants, submitted a report opining that the Lynks card,
                        9    Harari, Guy and Levy, and, on behalf of WD and Toshiba only, that the Fortezza
                       10    Card Products each anticipate the Asserted Claims. Dr. Clark thus must show that
                       11    each of these references meet the “means for mediating” limitation.
RUSS, AUGUST & KABAT




                       12                Dr. Clark’s opinions are not sufficient to raise a material question of fact,
                       13    however, because he admitted he did not apply the Court’s claim construction. Dr.
                       14    Clark’s admission was unequivocal: “[I]n conducting your analysis, you did not
                       15    require all of the components as depicted in [Figure 9B] to determine if [the means
                       16    for mediating limitation] was met? [Dr. Clark]: There’s no need to.” Weiss Decl.
                       17    Ex. A at 198:13-18.                              Dr. Clark’s admission was not inadvertent; he testified
                       18    repeatedly at deposition that he applied his own construction that disregarded any
                       19    particular structure so long as the recited function was satisfied: “if you had a traffic
                       20    cop, however that was implemented, then you met the limitation.” Id. at 193:14-
                       21    194:3 (emphasis added); see also, e.g., id. at 193:9-13 (testifying he “didn’t have a
                       22    specific set of implementations” when performing his analysis; a data buffer was not
                       23    required); 131:23-132:6 (incorrectly claiming that the Court’s construction is that
                       24    “you would control and be in the middle of the communications”); 197:13-23
                       25    (testifying that he did not consider whether the Lynks card disclosed the elements of
                       26    Figure 9B, which includes interface control device 910); 230:11-22 (testifying that
                       27    the specific architecture of the corresponding structure was irrelevant to his analysis
                       28    so long as it operated as a “traffic cop”); 191:22-192:1 (a command detector was not
                                                            10
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 16 of 29 Page ID
                                                        #:2701


                        1    necessary to meet the Court’s construction); 64:14-65:25 (testifying that he analyzed
                        2    for a physical arrangement where data had to travel through the security means; no
                        3    other physical limitations). Because Dr. Clark did not apply the Court’s claim
                        4    construction, Dr. Clark’s opinion cannot establish that any of the prior art anticipates
                        5    the “means for mediating” limitation. See, e.g., Liquid Dynamics Corp. v. Vaughan
                        6    Co., 449 F.3d 1209, 1224 n. 2 (Fed. Cir. 2006) (holding that the district court did not
                        7    err in excluding expert testimony inconsistent with the court’s claim construction
                        8    ruling); Cordis Corp. v. Boston Sci. Corp., 658 F.3d 1347, 1357 (Fed. Cir. 2011)
                        9    (“we must disregard the testimony of Cordis’s expert…because…that testimony was
                       10    based on an incorrect understanding of the claim construction”); see also Frank’s
                       11    Casing Crew & Rental Tools, Inc. v. PMR Techs., Ltd., 292 F.3d 1363, 1375 (Fed.
RUSS, AUGUST & KABAT




                       12    Cir. 2002) (disregarding testimony using an incorrect interpretation of the claims).
                       13                To prove anticipation by a prior art reference, Defendants have to prove that
                       14    prior art reference discloses the “means for mediating” step as construed by the
                       15    Court. Defendants have no evidence supporting their anticipation arguments other
                       16    than Dr. Jones’ and Dr. Clark’s opinions. Accordingly, because Dr. Jones admitted
                       17    that the Fortezza Specifications, USB 1.0 and the APA do not disclose the “means
                       18    for mediating” limitation, and Dr. Clark admitted that he did not analyze the prior
                       19    art using the Court’s construction for the “means for mediating” limitation,
                       20    Defendants cannot show by clear and convincing evidence that the prior art discloses
                       21    this limitation. SPEX is therefore entitled to summary judgment of no anticipation
                       22    as to the Fortezza Card Products, the Fortezza Specifications, the Lynks card, Harari,
                       23    Levy, Guy, USB 1.0, and APA references.
                       24
                       25
                       26
                       27
                       28
                                                            11
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 17 of 29 Page ID
                                                        #:2702


                        1                                                        b.   SPEX Is Entitled To Partial Summary
                                                                                      Judgment Of No Obviousness
                        2
                                                                                      (1)   Dr. Jones Admitted At Deposition
                        3                                                                   That Neither The Combination Of
                                                                                            The Fortezza Specifications And
                        4
                                                                                            APA Nor The Combination Of USB
                        5                                                                   1.0 And APA Disclosed The “Means
                                                                                            For Mediating” Claim Limitation
                        6
                        7                   Dr. Jones, on behalf of Apricorn only, opines that the combination of the
                        8    Fortezza Specifications and APA render the Asserted Claims obvious. Weiss Decl.
                        9    Ex. E at 276, ¶¶127-128. However, at deposition, Dr. Jones admitted that the
                       10    combination of the Fortezza Specifications and APA did not disclose this limitation.
                       11    Weiss Decl. Ex. B at 80:11-15 (“So in the proposed combination of Fortezza Crypto
RUSS, AUGUST & KABAT




                       12    Card plus admitted prior art, it still would not have the required structure or its
                       13    equivalent, correct? [Dr. Jones] That’s correct.”); 87:12-15 (“So you agree that your
                       14    combination does not have the means for mediating, correct? [Dr. Jones] Correct,
                       15    as I stated in the previous paragraphs. That’s right.”). Dr. Jones similarly admitted
                       16    that the combination of USB 1.0 and APA did not disclose the “means for mediating”
                       17    limitation. Id. at 24:21-25; 17:22-18:8.
                       18                   Moreover, Dr. Jones’s expert report does not provide a specific opinion that
                       19    any of the prior art discloses the “means for mediating” limitation as construed by
                       20    the Court. Instead, Dr. Jones cites to his arguments regarding element c of claim 57
                       21    of the ‘135 patent, as well as evidence cited in exhibits attached to his report. Weiss
                       22    Decl. Ex. E at 276, ¶¶127-128; 235, ¶8.6 Neither citation supports a finding that the
                       23    prior art discloses the “means for mediating” limitation. Element c of claim 57 of
                       24    the ‘135 patent is a method claim element and therefore entirely lacks the structure
                       25
                       26    6
                               Although pending at the time that the expert reports were served, SPEX agreed to
                       27    withdraw its contentions as to the ‘135 patent against Apricorn. SPEX continues to
                             assert that the Kingston defendants in a co-pending case infringe certain claims of
                       28    the ‘135 patent.
                                                            12
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 18 of 29 Page ID
                                                        #:2703


                        1    required by the Court’s construction for the term. Indeed, Dr. Jones’ limited analysis
                        2    on this point does not discuss any structure at all, let alone compare interface control
                        3    device 910, required by the Court’s construction, to the combination of the Fortezza
                        4    Specifications or USB 1.0, and APA. Id. at 265-66, ¶91, 226, ¶¶163-64. In any
                        5    event, Apricorn cannot rely on Dr. Jones’ report to try to create an issue of fact,
                        6    because Dr. Jones’ clearly admitted that the Fortezza Specifications do not disclose
                        7    this limitation. E.g., Weiss Decl. Ex. B at 65:14-23 (“The means for mediating is
                        8    also not taught by Fortezza alone.”); EveryScape, Inc. v. Adobe Sys., Inc., No.
                        9    CIV.A. 10-11597-RGS, 2014 WL 4261406, at *2 (D. Mass. Aug. 27, 2014) (expert
                       10    report statements contradicting deposition testimony does not create a material
                       11    question of fact); Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991)
RUSS, AUGUST & KABAT




                       12    (“The general rule in the Ninth Circuit is that a party cannot create an issue of fact
                       13    by an affidavit contradicting his prior deposition testimony.”); Davis v. Brouse
                       14    McDowell, L.P.A., 596 F.3d 1355, 1362 (Fed. Cir. 2010) (upholding a district court’s
                       15    ruling striking an expert declaration that conflicted with deposition testimony).
                       16                   Dr. Jones cites to the exhibits of his report for “[a]dditional supporting
                       17    evidence” (Weiss Decl. Ex. E at 276, ¶128, 235, ¶10), but these exhibits contain no
                       18    such support. His Fortezza Specifications exhibits (which are duplicates of the
                       19    attorney-generated charts attached to Defendants’ Joint Invalidity Contentions7) do
                       20    not address the purported APA, let alone Dr. Jones’ proposed combination of the
                       21    Fortezza Specifications and APA at all. Weiss Decl. Ex. H at 73-82; Weiss Decl.
                       22    Ex. I at 88-100; Weiss Decl. Ex. J at 89-94. While the USB 1.0 and APA chart does
                       23    address APA, it contains no analysis of how the cited evidence purportedly discloses
                       24    the “means for mediating” limitation as construed by the Court. Weiss Decl. Ex.
                       25    DD at 23-25. Even if the exhibits did contain analysis as to Dr. Jones’ proposed
                       26
                             7
                       27      Dr. Jones admits that his exhibits are the charts from the invalidity contentions.
                             See Weiss Decl. Ex. B at 22:11-23:7. Dr. Jones does not recall having any input into
                       28    the drafting of these exhibits. Id. at 33:24-34:16.
                                                            13
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 19 of 29 Page ID
                                                        #:2704


                        1    combination, Dr. Jones admitted at deposition that he did not adopt any analysis
                        2    contained in his exhibits. Weiss Decl. Ex. B at 23:24-24:12 (testifying that his
                        3    exhibits were included as a listing of evidence and that he does not “adopt everything
                        4    in there”), 32:19-22 (testifying that he did not adopt the analysis in the exhibits);
                        5    35:3-8 (same). The exhibits do not support Dr. Jones’ opinion.
                        6                Apricorn might cite to an earlier portion of Dr. Jones’ report where he opines
                        7    that the three-reference combination of the Fortezza Specifications, APA and
                        8    Compact Flash disclose the interface control device 910. Weiss Decl. Ex. E at 255,
                        9    ¶63. This argument fails, however, because the paragraph does not provide evidence
                       10    showing that the proposed combination discloses any element of interface control
                       11    device 910, let alone the entire corresponding structure or its equivalent. Dr. Jones
RUSS, AUGUST & KABAT




                       12    does not identify, for example, where any of these references disclose an I/O
                       13    controller, Command Detector, State Controller, Card Enable Decoder, or any of the
                       14    other components of interface control device 910. Apricorn cannot therefore show
                       15    by clear and convincing evidence that the Asserted Claims are obvious in light of
                       16    the Fortezza Specifications and APA.
                       17                                                     (2)   Dr. Clark’s Opinion Cannot
                                                                                    Establish Obviousness Because He
                       18
                                                                                    Ignored The Court’s Construction
                       19                                                           Of The “Means For Mediating”
                                                                                    Limitation
                       20
                       21                Dr. Clark’s opinions also do not support an obviousness argument by clear
                       22    and convincing evidence. His opinions fail for the same reason that his anticipation
                       23    opinions fail: Dr. Clark admitted repeatedly that he ignored the Court’s construction
                       24    while rendering his opinion. E.g., Weiss Decl. Ex. A at 198:13-18 (“[I]n conducting
                       25    your analysis, you did not require all of the components as depicted in [Figure 9B]
                       26    to determine if [the means for mediating limitation] was met? [Dr. Clark]: There’s
                       27    no need to.”). As a result of Dr. Clark’s admission that his analysis was deficient,
                       28    Defendants cannot provide a sufficient explanation as to how any of Dr. Clark’s
                                                            14
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 20 of 29 Page ID
                                                        #:2705


                        1    proposed combinations would disclose the corresponding structure of the means for
                        2    mediating limitation – an interface control device 910 or its equivalent. Weiss Decl.
                        3    Ex. C at pages 47-48, 60-61, 73-74, 86-87, 100-101, 113-14, 127-28 (concluding,
                        4    without explanation or analysis, that all of his cited references could render this
                        5    limitation obvious in light of the knowledge of one of skill in the art or one of his
                        6    “state of the art” references). Dr. Clark’s reference to his “state of the art” section
                        7    (Weiss Decl. Ex. C at ¶¶87-89) does not improve this disclosure because Dr. Clark
                        8    again failed to apply the Court’s claim construction in his analysis. Moreover, his
                        9    “state of the art” section, at best, only addresses the function required by the Court’s
                       10    claim construction, but contains no analysis as to how any of the cited references
                       11    disclose the required corresponding structure of interface control device 910 or its
RUSS, AUGUST & KABAT




                       12    equivalent (either alone or in Dr. Clark’s proposed combinations). Weiss Decl. Ex.
                       13    C at ¶¶87-89.
                       14                Accordingly, as a result of Dr. Jones’ and Dr. Clark’s admissions and lack of
                       15    evidence, Defendants cannot show by clear and convincing evidence that the
                       16    Asserted Claims are obvious, and SPEX is entitled to partial summary judgment.
                       17                                          2.         Alternatively, SPEX Is Entitled To Partial
                                                                              Summary Judgment Of No Invalidity Because
                       18
                                                                              What Dr. Clark Labels The “Fortezza Card”
                       19                                                     and “Lynks Card” Are Actually Different
                                                                              Products or Versions, From Different
                       20
                                                                              Companies, From Different Times, That Are
                       21                                                     Constructed And Operated Differently, And
                                                                              Thus Are Not Single Prior Art References
                       22
                       23                Anticipation requires that all of the elements of a claim be found in a single
                       24    prior art reference as arranged in the claim. E.g., Microsoft Corp. v. Biscotti, Inc.,
                       25    878 F.3d 1052, 1069 (Fed. Cir. 2017); Studiengesellschaft Kohle, m.b.H. v. Dart
                       26    Indus., Inc., 726 F.2d 724, 726–27 (Fed. Cir. 1984) (“It is hornbook law that
                       27    anticipation must be found in a single reference, device, or process.”). It is not
                       28    proper to combine multiple products, or even distinct disclosures within a single
                                                            15
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 21 of 29 Page ID
                                                        #:2706


                        1    publication, into a single “reference” to argue anticipation. E.g., Microsoft, 878 F.3d
                        2    at 1069 (the Board “correctly stated that anticipation is not proven by multiple,
                        3    distinct teachings that the artisan might somehow combine to achieve the claimed
                        4    invention” (internal quotation marks removed)); Net MoneyIN, Inc. v. VeriSign, Inc.,
                        5    545 F.3d 1359, 1371 (Fed. Cir. 2008) (reversing a district court finding of
                        6    anticipation because it was improper to combine elements from two different
                        7    protocol even though they were disclosed in the same reference); Kyocera Wireless
                        8    Corp. v. Int’l Trade Comm’n, 545 F.3d 1340, 1351 (Fed. Cir. 2008) (rejecting the
                        9    use of multiple documents related to a standard because “[t]he different
                       10    specifications that comprise the GSM standard were authored by different subsets of
                       11    authors at different times”).
RUSS, AUGUST & KABAT




                       12                Yet, this is precisely what Dr. Clark does in rendering his opinions regarding
                       13    the Fortezza Card Products. There are multiple versions of products from Spyrus
                       14    and others that bear the “Fortezza” brand name. For example, one version of the
                       15    Fortezza card had a MYK-82 security chip. Weiss Decl. Ex. K at 42:4-13. Another
                       16    version of the Fortezza card featured a MYK-80 security chip along with other
                       17    different hardware, software, and firmware features. Id. The differences include,
                       18    for example, the addition of a computer interface on the MYK-82 chip. Weiss Decl.
                       19    Ex. K at 73:22-74:3. There also was a product called Fortezza Plus (also known as
                       20    KOV-12), which is a product that was not produced by Spyrus and was a completely
                       21    different product designed for a different market (the protection of classified
                       22    information, as opposed to the protection of unclassified information to which the
                       23    Spyrus Fortezza cards were designed). Weiss Decl. Ex. L at 84:13-24, 151:23-
                       24    152:13, 157:16-157:25; Weiss Decl. Ex. M at 119:21-120:7. There was also a
                       25    proposal called the Fortezza Multi-Function Card, which was proposed by Spyrus
                       26
                       27
                       28
                                                            16
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 22 of 29 Page ID
                                                        #:2707


                        1    as an evolution of the Fortezza card.8 E.g., Weiss Decl. Ex. O at SPEX00008773 (a
                        2    July 1996 Statement of Work indicating, in the future tense, that Spyrus was to
                        3    “design, develop, fabricate, test and deliver a Fortezza Multi-Function Package”).
                        4    Indeed, Dr. Clark even acknowledges that the various Fortezza-branded products
                        5    have different hardware and features when he notes that “at least certain versions of
                        6    this processor” purportedly disclose claim element 1[a]. Weiss Decl. Ex. C at 58.
                        7                   Dr. Clark groups each of these disparate and different products, and in one
                        8    instance, aspirational proposal, under his “Fortezza card” moniker. Dr. Clark
                        9    includes at least the Fortezza Crypto Card, Fortezza Plus, Fortezza KOV-8, Fortezza
                       10    KOV-12, Fortezza KOV-14, Fortezza Mosaic, and Fortezza Multi-Function Package
                       11    proposal in his “Fortezza card” moniker. E.g., Weiss Decl. Ex. N at 1-3, n.1; Weiss
RUSS, AUGUST & KABAT




                       12    Decl. Ex. A at 203:20-206:17.9 It appears that as long as “Fortezza” was included
                       13    in the name of the project, Dr. Clark lumped it into what he called the “Fortezza
                       14    card.” This is improper as each product/proposal had different hardware, software,
                       15    and firmware, and did not all work the same. And the Fortezza Multi-Function Card
                       16    was a proposed (not-yet-existing) evolution of an existing Fortezza card, not a
                       17    Fortezza card itself.
                       18
                             8
                       19      Although Defendants identify the proposal as prior art, Defendants can point to no
                             evidence of what the Fortezza Multi-Function Card disclosed prior to June 4, 1996,
                       20    which is the critical date for such prior art given the June 4, 1997 priority date on the
                       21    face of the patent-in-suit. The only evidence cited by Defendants is dated after the
                             June 4, 1996 critical date. The Fortezza Multi-Function Card was a proposal for a
                       22    product that Spyrus wanted to develop in the future, not an existing product. Weiss
                       23    Decl. Ex. O (a letter dated August 1, 1996 attaching a July 19, 1996 Statement of
                             Work); Weiss Decl. Ex. P (a collection of documents dated September 27, 1996);
                       24    Weiss Decl. Ex. Q (a letter and attachment dated September 24, 1996). Not only
                       25    was the proposal merely aspirational, but documentation relating to it is dated after
                             the critical date.
                       26    9
                               Although Dr. Jones also includes evidence related to non-Fortezza Specifications
                       27    products in his attorney-drafted exhibits (e.g., Weiss Decl. Ex. J at 1-3), Dr. Jones at
                             deposition testified that he was not in fact relying on this evidence when rendering
                       28    his opinion. Weiss Decl. Ex. B at 25:17-26:3.
                                                            17
                                 190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 23 of 29 Page ID
                                                        #:2708


                        1                WD and Toshiba cannot meet their burden to establish that multiple Fortezza-
                        2    branded products are a single anticipation reference. As described above, they are
                        3    different products with different features. The only justification apparently put forth
                        4    by Dr. Clark in his opinion is that the “various version [sic] of the Fortezza Card
                        5    [were manufactured] according to various specifications set out by DOD.” Weiss
                        6    Decl. Ex. N at 3 n.1 (emphasis added). Dr. Clark’s opinion is nothing more than his
                        7    conclusion without analysis or support. Indeed, it does not even identify a common
                        8    specification the products were supposedly manufactured towards. Further, even if
                        9    Dr. Clark’s conclusory opinion were supported, it would be irrelevant to this
                       10    analysis. Products manufactured to comply with a certain standard are still different
                       11    products. For example, it would not be appropriate to combine an Apple iPhone and
RUSS, AUGUST & KABAT




                       12    an Apple wireless mouse into a single reference just because they are manufactured
                       13    for Apple and comply with the Bluetooth standard.10          Because Dr. Clark fails to
                       14    identify the actual single purported device he opines is the invalidating Fortezza
                       15    card, SPEX is entitled to summary judgment of no invalidity as to any arguments
                       16    related to Dr. Clark’s Fortezza Card Products.
                       17                Dr. Clark engages in the same conflation with the Lynks card. There were
                       18    multiple version of the Lynks card, including an original Lynks Privacy Card,
                       19    International Lynks Privacy Card, EES Lynks Privacy Card, and Lynks-NT Crypto
                       20    Card. Weiss Decl. Ex. R at 1 (referencing documents from these various products).
                       21
                       22    10
                               WD and Toshiba may argue that, even if the Fortezza card moniker was not
                       23    appropriate for anticipation, the various products could form the basis for an
                             obviousness argument. Dr. Clark did not, however, render this opinion. Weiss Decl.
                       24    Ex. C at ¶124 (opining that “Fortezza Card anticipates” the Asserted Claims). Dr.
                       25    Clark, for example, does not identify which specific Fortezza-branded products
                             purportedly render the Asserted Claims obvious, how those products would be
                       26    combined, and why a person of ordinary skill in the art would be motivated to make
                       27    such a combination. See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-19
                             (2007) (describing the proof necessary to substantiate an obviousness defense).
                       28
                                                            18
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 24 of 29 Page ID
                                                        #:2709


                        1    Each of these cards had different hardware, software, and firmware configurations.
                        2    Like the Fortezza card, Dr. Clark acknowledges that different versions of the
                        3    different Lynks-branded products had different hardware and features. Weiss Decl.
                        4    Ex. C at 45 (“at least certain versions of this processor” infringe). Dr. Clark,
                        5    however, cites documents from all of these versions of the Lynks card as if they are
                        6    describing the same device. Weiss Decl. Ex. R at 1. Again, it appears that as long
                        7    as the document refers to the Lynks brand, Dr. Clark included it in his “Lynks card”
                        8    moniker without explanation or analysis.11 Because Dr. Clark fails to identify the
                        9    actual device he opines is the invalidating Lynks card, SPEX is entitled to summary
                       10    judgment as to the Lynks card moniker arguments as well. See Microsoft, 878 F.3d
                       11    at 1069; Net MoneyIN, 545 F.3d at 1371; Studiengesellschaft, 726 F.2d at 726–27;
RUSS, AUGUST & KABAT




                       12    Kyocera, 545 F.3d at 1351.
                       13                SPEX is entitled to partial summary judgment of no anticipation by the
                       14    Fortezza-branded and Lynks-branded prior art because Defendants have failed to
                       15    identify any single Fortezza card or Lynks card reference that meets every element
                       16    of the Asserted Claims.
                       17                B.           Defendants Cannot Show By Clear And Convincing
                                                      Evidence That The Asserted Claims Are Invalid Due to
                       18
                                                      Derivation, Public Use Or On-Sale Bar
                       19
                                         In addition to anticipation and obviousness, Dr. Clark opines that the Asserted
                       20
                             Claims are invalid due to derivation, and Dr. Jones opines that the Asserted Claims
                       21
                             are invalid due to public use and on-sale bar. Weiss Decl. Ex. C at ¶¶135-139; Weiss
                       22
                       23
                       24    11
                               As with the Fortezza card, if Defendants argue that multiple Lynks products could
                       25    render the Asserted Claims obvious, this is not the opinion rendered by Dr. Clark
                             and there is not sufficient evidence in the record to support such an opinion. Weiss
                       26    Decl. Ex. C at ¶123 (“It is my opinion that the Lynks Card anticipates” the Asserted
                       27    Claims); KSR, 550 U.S. at 415-19 (describing the proof necessary to substantiate an
                             obviousness defense).
                       28
                                                            19
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 25 of 29 Page ID
                                                        #:2710


                        1    Decl. Ex. E at 293, ¶¶188-89.12 Derivation, on-sale bar and public use are arguments
                        2    that arise under sections (f) and (b) of the pre-AIA version of 35 U.S.C. § 102. These
                        3    doctrines require a showing of the complete conception of the invention by a single
                        4    purported prior art reference. E.g., Cumberland Pharm. Inc. v. Mylan Institutional
                        5    LLC, 846 F.3d 1213, 1218 (Fed. Cir. 2017) (derivation requires prior conception and
                        6    communication of the conception); Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 66-67
                        7    (1998) (as to 35 U.S.C. § 102(b), the Supreme Court noted that the “word ‘invention’
                        8    must refer to a concept that is complete”). Indeed, each of Dr. Clark’s and Dr. Jones’
                        9    opinions depend on the assertion that the Fortezza Card Products or Fortezza
                       10    Specifications anticipate the Asserted Claims. Weiss Decl. Ex. C at ¶135 (Dr. Clark
                       11    opining that the “the Fortezza system and associated references constituted a
RUSS, AUGUST & KABAT




                       12    complete conception of the elements of the Asserted Claims (under Plaintiff’s
                       13    apparent claim interpretations)”); Weiss Decl. Ex. E at 293, ¶¶188-89 (Dr. Jones
                       14    opining that the Fortezza Specifications form the basis for his on-sale bar and public
                       15    use opinions). As described above, Defendants cannot show by clear and convincing
                       16    evidence that the Fortezza Card Products or the Fortezza Specifications disclose the
                       17    limitations of the Asserted Claims. Dr. Clark admits that he did not apply the Court’s
                       18    claim construction as to the “means for mediating” limitation, and Dr. Jones admits
                       19    that the Fortezza Specifications do not anticipate the Asserted Claims. E.g., Weiss
                       20    Decl. Ex. A at 198:13-18 (Dr. Clark testifying that he did not use the construction of
                       21    the “means for mediating” limitation when rendering his opinion); Weiss Decl. Ex.
                       22    E at 255, ¶63 (Dr. Jones admitting that interface control device 910 is not disclosed
                       23    by the Fortezza Specifications); Weiss Decl. Ex. B at 12:6-15 (admitting that he has
                       24    no anticipation opinions). Further, Dr. Clark relies on a compilation of documents
                       25    12
                                Dr. Jones also opined as to derivation. E.g., Weiss Decl. Ex. E at 294. But at
                       26    deposition, Dr. Jones indicated that his derivation opinion was limited to claims no
                       27    longer asserted (claims 55 and 58 of the ‘135 patent, and claim 38 of the ‘802 patent).
                             Weiss Decl. Ex. B at 120:24-121:17, 122:19-123:9. To the extent Dr. Jones might
                       28    try to expand his opinion to the Asserted Claims, SPEX’s motion would apply.
                                                            20
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 26 of 29 Page ID
                                                        #:2711


                        1    describing multiple versions of Fortezza-branded products that does not show a
                        2    complete conception of a single product required for derivation, public use, and on-
                        3    sale bar. Accordingly, because Defendants cannot show that any single Fortezza
                        4    reference is a complete conception of the invention, SPEX is entitled to summary
                        5    judgment as to Defendants’ derivation,13 on-sale bar and public use invalidity
                        6    arguments.
                        7                C.           Defendants’ Written Description Argument Fails As A
                                                      Matter Of Law
                        8
                        9                Dr. Clark, on behalf of Defendants, opines that the patent-in-suit does not

                       10    sufficiently describe “an integrated and inter-related design,” such as the system on

                       11    a chip used by some of the infringing devices, and therefore fails the written
RUSS, AUGUST & KABAT




                       12    description requirement. Weiss Decl. Ex. C at ¶¶133-34. In other words, Dr. Clark

                       13    opines that the written description requirement of 35 U.S.C. § 112(a) requires that

                       14    the patent-in-suit describe the infringing products. This is not the law. Written

                       15    description requires that the patent illustrate that the inventors were in possession of
                       16    the claimed invention, not the infringing invention. Ariad Pharm., Inc. v. Eli Lilly
                       17    & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (“the test for sufficiency is
                       18    whether the disclosure of the application relied upon reasonably conveys to those
                       19    skilled in the art that the inventor had possession of the claimed subject matter as of
                       20    the filing date” (emphasis added)). Dr. Clark’s analysis, Defendants’ only evidence
                       21    on written description therefore applies the wrong legal standard.
                       22
                       23
                       24    13
                                As to derivation, derivation requires a showing that the claimed invention was
                       25    invented by someone else, and then given whole to the named inventors on the
                             patent. Cumberland, 846 F.3d at 1217-18. Although outside the scope of this brief,
                       26    there is also significant evidence that Spyrus (the original owner of the patent-in-
                       27    suit) was actually heavily involved in the Fortezza development. No Fortezza-
                             branded product was provided in its complete form to Spyrus as is required by the
                       28    derivation doctrine.
                                                            21
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 27 of 29 Page ID
                                                        #:2712


                        1                Further, Defendants’ argument must be rejected because Defendants have
                        2    failed to identify which claim elements of the Asserted Claims are purportedly not
                        3    described in the specification of the patent-in-suit. Dr. Clark instead opines broadly
                        4    that a system on a chip is not described by the specification. Neither Dr. Clark nor
                        5    Defendants have presented evidence or argument as to how a system on a chip is
                        6    required by (or excluded by) the Asserted Claims.                          Defendants’ argument is
                        7    therefore nothing more than a red herring that would confuse the jury, to the
                        8    prejudice of SPEX, should it be presented at trial. See, e.g., N. Telecom, Inc. v.
                        9    Datapoint Corp., 908 F.2d 931, 945 (Fed. Cir. 1990) (“The addition of features does
                       10    not avoid infringement, if all the elements of the patent claims have been adopted.”).
                       11                Accordingly, after Dr. Clark’s opinion is excluded as irrelevant, Defendants
RUSS, AUGUST & KABAT




                       12    have no other evidence to support their argument, and SPEX is entitled to summary
                       13    judgment as to written description.
                       14    VI.         CONCLUSION
                       15                SPEX is entitled to summary judgment of no invalidity as to claims 1, 2, 11
                       16    and 12 of the ‘802 patent because, as Defendants’ experts themselves admitted, none
                       17    of the purported prior art discloses the “means for mediating” claim limitation as
                       18    construed by the Court.                          SPEX is also entitled to summary judgment as to
                       19    Defendants’ on-sale bar, public use, derivation and written description defenses
                       20    because there is no evidence supporting these arguments.
                       21
                       22                                                             Respectfully submitted,
                       23    DATED: August 8, 2019                                    RUSS, AUGUST & KABAT
                       24
                                                                                        /s/ Marc A. Fenster
                       25                                                                Marc A. Fenster
                       26
                                                                                      RUSS, AUGUST & KABAT
                       27                                                             Marc A. Fenster, SBN 181067
                                                                                      mfenster@raklaw.com
                       28                                                             Ben Wang, SBN 228712
                                                            22
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 28 of 29 Page ID
                                                        #:2713

                                                                              bwang@raklaw.com
                        1                                                     Andrew D. Weiss, SBN 232974
                                                                              aweiss@raklaw.com
                        2                                                     Paul A. Kroeger, SBN 229074
                                                                              pkroeger@raklaw.com
                        3                                                     Adam S. Hoffman, SBN 218740
                                                                              ahoffman@raklaw.com
                        4                                                     Jacob R. Buczko, SBN 269408
                                                                              jbuczko@raklaw.com
                        5                                                     Justin Maio, SBN 304428
                                                                              jmaio@raklaw.com
                        6                                                     12424 Wilshire Boulevard
                        7                                                     Twelfth Floor
                                                                              Los Angeles, California 90025
                        8                                                     Telephone: (310) 826-7474
                        9                                                     Facsimile: (310) 826-6991
                       10                                                     Attorneys for Plaintiff
                       11                                                     SPEX TECHNOLOGIES, INC.
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                            23
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 2:16-cv-07349-JVS-AGR Document 103 Filed 08/08/19 Page 29 of 29 Page ID
                                                        #:2714


                        1                                                     CERTIFICATE OF SERVICE
                        2                The undersigned hereby certifies that the foregoing document was filed
                        3    electronically in compliance with Local Rule CV-5(a) on August 8, 2019. As such,
                        4    this document was served on all counsel who have consented to electronic service.
                        5
                                                                                        /s/ Marc A. Fenster
                        6                                                                Marc A. Fenster
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                            24
                              190808 MEM P&A Partial MSJ No Invalidity.docx

                             PLAINTIFF SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                               OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY
